DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of  Invention I, drawn to Claims 1-12, in the reply filed on 8/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/20, 3/22/21, 5/7/21, and 1/2/22 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 6/22/20.  These drawings are acceptable.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015220012 (hereinafter, JP’012; as filed in the IDS), in view of JP 2017037780 (hereinafter, JP’780; as cited on the IDS).
As to Claim 1:
	JP’012 discloses a solid electrolyte-containing sheet comprising: 
a laminate of three or more solid electrolyte layers (see 13A, 13B; Fig. 3), 
wherein the solid electrolyte layer includes an inorganic solid electrolyte (see “ solid electrolyte particle… lithium containing solid electrolyte… Li… Al.. Ge… PO4… LiLaTiO…” Pg. 6), 
the inorganic solid electrolytes included in two solid electrolyte layers that are disposed on both surface sides of the laminate among the three or more solid electrolyte layers are formed of particles having an average particle size of 0.3 to 0.9 µm (see “… first electrolyte particles have an average diameter of less than 2 µm… 0.1 µm to 1 µm…”, Pg 2), 
the inorganic solid electrolyte included in at least one of solid electrolyte layers that are disposed between the two solid electrolyte layers disposed on both the surface sides of the laminate is formed of particles having an average particle size of 1 to 5 µm (see “… average particle diameter of the second solid electrolyte particles is preferably 2 µm or more…” Pg. 3).
JP’012 does not disclose a binder and the same average diameter range.


    PNG
    media_image1.png
    320
    383
    media_image1.png
    Greyscale

	Regarding the binder particles:	
In the same field of endeavor, JP’780 also discloses a solid electrolyte for a all solid battery comprising multiple electrolyte layers (Abstract) similar to that of JP’012.  JP’780 further discloses the electrolyte layers can comprise ethyl vinyl acetate or  binder (PVDF) in the layers as to improve the adhesiveness between the electrolyte components (Abstract).  JP’780 also discloses the binder as powder/particles connecting other components together to create a solid layer (Fig. 1a, 1b, 1c).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the binder of JP’780 into the electrolyte layers of JP’012 as to improve the adhesiveness between the electrolyte components.
	Regarding the average diameter range:
	Note that JP’012 has already disclosed a sufficiently overlapping average diameter range.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the size of the electrolyte particles of JP’012 as to improve the conductivity of the electrolyte and insulation between the positive and negative electrodes.
	Furthermore, it would have been obvious to a skilled artisan to adjust the diameter range of the electrolyte particles of JP’012 to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claims 2-4:
	JP’012 does not disclose the binders included in the two solid electrolyte layers are different from each other.
	However, JP’780 also discloses a solid electrolyte for an all solid battery comprising multiple electrolyte layers (Abstract) similar to that of JP’012.  JP’780 further discloses the electrolyte layers can comprise binder (PVDF) in the layers as to improve the adhesiveness between the electrolyte components (Abstract).  JP’780 also discloses the binder as powder/particles connecting other components together to create a solid layer (Fig. 1a, 1b, 1c).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the binder of JP’780 into the electrolyte layers of JP’012 as to improve the adhesiveness between the electrolyte components.
As to Claim 5:
	JP’012 does not disclose sulfide-based inorganic solid electrolytes.
	JP’780 also discloses the solid electrolyte particles can be further comprise of sulfide-based amorphous solid electrolyte particles such as Li2P2S5 as to improve lithium ion conductivity.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate sulfide-based inorganic solid electrolytes as to improve lithium ion conductivity.
As to Claim 8:
	JP’012 discloses a solid electrolyte-containing sheet for transfer as to form an all-solid battery (Pg. 5-6).  
As to Claims 9-12:
	JP’012 discloses the electrolyte is used to form an electrode for an all-solid battery as to be used in for a hybrid, electric vehicles, or energy harvesting technology that can store and supply energy to a wide range of potential applications (Pg. 1).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015220012 (hereinafter, JP’012; as filed in the IDS), in view of JP 2017037780 (hereinafter, JP’780; as cited on the IDS), as applied to Claim 1 above, and further in view of Ying et al., US 6183901 (hereinafter, Ying).
	JP’012 does not disclose a laminate of four or more solid electrolyte layers with the claimed short-circuit suppressing layer.
	Regarding four or more solid electrolyte layers:
	JP’012 has already disclosed three solid electrolyte layers as to improve the lithium ion conductivity while preventing short-circuit within the battery (pg. 4, fig. 3).
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate additional solid electrolyte layers of JP’012 as to maximize the lithium ion conductivity while preventing short-circuit within the battery.
	Regarding the claimed short-circuit suppressing layer:
	In the same field of endeavor, Ying also discloses a solid electrolyte layer for a lithium ion battery (Col. 2-3, lines 66-10) similar to that of JP’012.  Ying further discloses protective coating layer covering the electrolyte layer (Abstract) further having a thickness of 0.5 to 5 micrometer and a pore diameter of about 3 to 10 nm (Col. 5, line 57 to Col. 6, line 55) as to prevent short circuit (Col. 1, lines 29-45).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the claimed protective coating layer as taught by Ying into the battery of JP’012 as to adding additional safety and further preventing short circuit (Col. 1, lines 29-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723